Interim Decision 4t1495

MATTER OF PAULUS
In

Deportation Proceedings
A 117'T3984
-

Decided by Board May 25, 1965
Vhere the record of conviction is silent as to the narcotic involved, an alien's
conviction of violation of section 11508, Health and Safety Code of California, for selling and delivering a substance and material In lien of a narcotic after having offered to sell and furnish a narcotic, does not constitute
a ground of deportability under section 241(a) (11), Immigration and Nationality Act, as amended, since the conviction could have involved a substance which though a narcotic under California law Is not a narcotic drug
within •the meaning of the immigatIon laws.
CHARGES :
Order: Act of 1952—Section 241(a) (11) [S U.S.C. 1251(a) (11)1—Convicted of violation of any law governing or controlling the taxing, sale, etc., of narcotic drugs, to wit,
section 11508, Health and Safety Code of California
(1963).
Lodged: Act of 1952—Section 241(a) (11) [8 17.S.C. 1251(a) (11)]—Convieted of violation of any law relating to the illicit
traffic in narcotic drugs, to wit, section 11503,
Health and Safety Code of California.

- The special inquiry officer terminated proceedings. The Service
appeals fiom the order of the special inquiry officer terminating pro• ceedings. Only the lodged charge is in issue; the Service withdrew
the charge in the order to show cause.
- 'The special inquiry officer has written an extensive and well reasoned order; briefly, respondent, a 30-year-old married male alien,
• native

and last a national of Germany, was admitted to the United

States for permanent residence on February 21, 1958. He was convicted in a California state court•on August 12, 1963 for violating
see
. tiegi 11503 of tha Health and Safety Code of California;' the
274

Interim Decision *1495
information charged that respondent "did offer unlawfully to sell and
furnish a narcotic to a person and did then Sell and deliver to such
person a substance and material in lieu of such narcotic." There is
nothing iil the record of conviction to identify the narcotic which
respondent offered to sell. The California law relates to a narcotic or marihuana violation rather than to larcenies or frauds (Ha.strot v. United States, 321 F.2d 582 (9th Cir., '1963) ; the question is
whether every conviction under the section can serve as the basis for
deporting an alien as one who:
hag been convicted of a violation of, • * 'I' any law or regulation relating to the
illicit possession of or traffic in narcotic drugs or marihuana • * * (section
241(a) (11) of the Act (8 U.S.C. 1251)).

The special inquiry officer's reason for terminating proceedings is
that the record being silent as to the narcotic involved in the conviction it is possible that the conviction involved a substance (such as -peyot)whicsanrudeClifoawbtsndeia.
a narcotic drug under federal law: since a doubt is thus created, and

since the respondent must be given the benefit of the doubt, it cannot be said for immigration purposes, that he has been convicted of a
law relating to narcotic drags. •
The Service contends that the conviction is sufficient because, the
California statute is recognized as one relating to narcotics (no case
interpreting it so in the context of a deportation proceeding is cited),
because Congress used the term "narcotic drugs" in u generic senses
and because Congress' -failure to provide a federal standard leaves
room for state interpretation. At oral argument, the Service representative (=premed the belief that the issue presented was whether
the substitution of a nonnarcotic at the time of sale prevents the law
from being one concerning narcotic drugs. He also pointed out that
the history of the law reveals that it was enacted tz; snake possible
convictions of sellers of narcotics who, having arranged for-the sale
of a narcotic but becoming suspicious of the bona fides of the buyer,
Section 11503. Unlawful sale, furnishing, transportation, etc., of narcotic,
or any other liquid, substance, or material in lieu of narcotic: Punishment.
Every person who agrees, consentst or in any manner offers to unlawfully
sell, furnish, transport, administer, or give any narcotic to any person, or
offers, arranges, or negotiates to have any narcotic unlawfully sold, delivered,
transported, furnished, administered, or given to any person and then sells,
delivers, furnishes, transports, administers, or gives, or offers, arranges, or
negotiates to have sold, delivered, transported, furnished, administered, or given to any person any other liquid, substance, or material in lieu of any narcotic shall be punished by imprisonment in the county jail for not more than
one year, or in the state prison for not more than 10 years.

275

'

-

Interim Zebision *1495

substituted ht . nonnarcotic ,to avoid . possible arrest on .a narcotic
charge.
Counsel' mikes a distinction between the sale of a narcotic, and the
sale of-narcotic drugs. -Ile contends that one.who offers to. ell a. me- .

cotic and delivers a nonnarcotic has not, engaged in "illicit traffic",
that a federaldefinition must be used to determine -whether a conviction falls within the terms of the federal law (Mendoza Rivera v. Del
-Guereio, 161 F. -Supp. 473 (So.D. CaL,1958), affirmed Zicky v. Mendoza Rivera, 267 F.2d 451 (9th Cir., 1559), and that procedural error
was committed when respondent was prevented from explaining the
-

-

circumste-ares concerning his c,onviction. '

The California law was meant to discourage anyone from engaging
or appearing to engage in narcotics traffic (Peo. v. Shephard„ 337
P.2d 214) ; however, we do not believe that the present conviction
comes within the provisions of the inunigtation laws under which
"narcotic drugs" have a definite meaning and under which there must
be a, conviction of a law relating to narcotic drugs. At most, the Service he's shown that respondent was convicted of a law which may or
may not relate to narcotic drugs.
In Mendoza Rivera, supra, the question was whether an alien convicted under California law of possessing marihuana has been convicted of a violation of a law relating to narcotic drugs. Under Cali.fornia law marihuana is classified as a narcotic drug. The court
determined that Congress treated narcotic drugs and marihuana in
separate categories and ruled therefore that marihuana was not
included. in the term "narcotic drugs" for purposes of the immigration laws. It would thits appear that only a conviction for illicit
possession of or traffic in a substance which is defined as a narcotic
drug under federal laws can be the basis for deportation proceedings
under section 241(a) (11) of the Act. Since the conviction here could
have been for an offer to sell a substance which though a narcotic
under California law is not a narcotic drug under federal laws, we
cannot say- that the Service has borne its burden of establishing that
respondent has been convicted of a violation of a law relating to
narcotic drugs. The fact that for some purposes, the California statute is considered a narcotic law violation does not bring a conviction
within the immigration laws : it is well recognized that a law may be
considered a conviction for some purpose and not others (Matter of
G , 9 I. & N. Dec. 159, 166) ; furthermore, the name the state gives
a crime does not necessarily control (United States v. Flora Rodri-

—

-

gues, 237 F.2d 405, 2nd Cir., 1956).

ORDER: It is ordered that the Service appeal be and the same is
hereby dismissed.
276

6

